IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL ALBANESE,                          §
                                           §   No. 134, 2017
          Defendant Below-                 §
          Appellant,                       §
                                           §   Court Below—Court of Common Pleas
          v.                               §   of the State of Delaware
                                           §
STATE OF DELAWARE,                         §   Cr. ID 1506020125
                                           §
          Plaintiff Below-                 §
          Appellee.                        §

                                  Submitted: April 4, 2017
                                  Decided:   April 20, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                           ORDER

          This 20th day of April 2017, it appears to the Court that:

          (1)     On March 27, 2017, the Court received the appellant’s notice of

appeal from a Court of Common Pleas order sentencing him for a violation of

probation. The Senior Court Clerk issued a notice under Supreme Court Rule

29(b) directing the appellant to show cause why the appeal should not be dismissed

for this Court’s lack of jurisdiction to consider an appeal directly from the Court of

Common Pleas.1




1
    Del. Const. art. IV, § 11(1)(b).
          (2)   The appellant filed a response to the notice to show cause on April 4,

2017. His response does not address the jurisdictional defect.

          (3)   This Court has no jurisdiction to consider an appeal directly from the

Court of Common Pleas.2 In the absence of jurisdiction, the appeal must be

dismissed.

          NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




2
    Id.


                                            2